—Order unanimously affirmed with costs. Memorandum: Supreme Court did not err in treating plaintiffs’ order to show cause as a motion to renew. In his answering papers, defendant also treated plaintiffs’ papers as a motion to renew or to reargue, and thus defendant cannot be heard to argue that he- was thereby prejudiced (see, CPLR 2001). Plaintiffs provided a valid excuse for not submitting the additional facts in their original motion, i.e., they previously were unaware of the refusal to travel on the part of plaintiff Emmaline O. Quirici’s treating dentist (see, Mangine v Keller, 182 AD2d 476, 477). Nor did the court err, upon renewal, in directing that the dentist provide *927videotaped trial testimony. Trial courts enjoy broad discretion in directing discovery (see, Maillard v Maillard, 211 AD2d 963, 964), and we discern no abuse of discretion in this case. (Appeal from Order of Supreme Court, Erie County, O’Donnell, J.— Discovery.) Present — Green, J. P., Lawton, Pigott, Jr., Hurl-butt and Callahan, JJ.